DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1, 4, 6, 11, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (hereafter, “Yoon”), US 2004/0264488 A1, in view of LaFollette et al (hereafter, “LaFollette”), US 6,212,171 B1.

Regarding claim 1, Yoon teaches a signal processing method comprising:
obtaining, by a signal processing apparatus, a network delay time with respect to a device connected to the signal processing apparatus via a network (i.e., a packet transmission delay time at the terminal(s) to which a packet is transmitted and calculated, page 11 paragraph [0179]);
obtaining an input signal (i.e., packet received, page 9 paragraph [0130]);
determining an allowable upper limit of a delay time (i.e., a maximum average permissible delay time X) for an output signal corresponding to the obtained input signal based on the obtained network delay time and a total allowable delay time (i.e., 150ms) (i.e., a maximum average permissible delay time X  may be calculated using… Equation 1 As follows X = Tsrcnode …≤ 150ms, Tsrcnode represents a packet transmission delay time at the WLAN service terminals to which a packet is transmitted, page 10 paragraph [0175]-[0179]);
performing the selected signal processing on the obtained input signal (i.e., to process the data packets within the average delay time, page 9 paragraph [0139]); and
transmitting the obtained input signal on which the selected signal processing has been performed, as the output signal, to the device connected to the signal processing apparatus via the network (i.e., the data packet can be processed within the calculated average permissible delay time, and then transferred to the data terminal (s), page 12 paragraph [0127]).
Yoon does not explicitly teach selecting a signal processing having a longest delay time that is less than or equal to the allowable upper limit of the delay time.
LaFellette teaches selecting a signal processing having a longest delay time that is less than or equal to the allowable upper limit of the delay time (i.e., selecting a longest node latency delay time, col. 12 lines 46-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yoon to select a signal processing having a longest delay time that is less than or equal to the allowable upper limit of the delay time as taught by LaFellette. One would be motivated to optimize the network performance (i.e., LaFellette, col. 6 lines 17-25).

Regarding claim 11, this claim recites a signal processing apparatus for performing a signal processing method 1, discussed above, same rationale of rejection is applied.
In addition, Yoon teaches a signal processing apparatus comprising memory (i.e., memory 904), and a processor (i.e., a processor 902) configured to execute the instructions stored in the memory (i.e., Fig. 9 and page 14 paragraph [0242]).

Regarding claims 4 and 14, Yoon teaches the signal processing method according to claim 1, wherein the selected signal processing includes determining a target signal, based on the obtained input signal, and causing the target signal to pass (i.e., page 3 paragraphs [0037]- [0038]).

Regarding claims 6 and 16, Yoon teaches the signal processing method according to claim 4, wherein the determining the target signal includes determination of voice or noise (i.e., page 4 paragraph [0048]).

3.	Claim(s) 2, 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, in view of LaFollette, as applied to claims 1 and 11 above, and further in view of Schreiber et al (hereafter, “Schreiber”), US 2001/0026327 A1.

Regarding claims 2 and 12, Yoon teaches the signal processing method according to claim 1, wherein: the selected signal processing includes processing to temporarily store data corresponding to the obtained input signal (i.e., page 1 paragraph [0034]); and
The combination of teachings Yoon and LaFollette does not explicitly teach performing the selected signal processing on the obtained input signal includes changing an amount of data corresponding to the obtained input signal that is to be temporarily stored before the selected signal processing is performed on the obtained input signal.
Schreiber teaches performing the selected signal processing on the obtained input signal includes changing an amount of data corresponding to the obtained input signal that is to be temporarily stored before the selected signal processing is performed on the obtained input signal (i.e., page 1 paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Yoon and LaFollette to change an amount of data corresponding to the obtained input signal that is to be temporarily stored before the selected signal processing is performed on the obtained input signal as taught by Schreiber. One would be motivated to do so to allow overall delay of the processing is controlled.

Regarding claims 3 and 13, Yoon teaches the signal processing method according to claim 2.
The combination of teachings Yoon and LaFollette does not explicitly teach performing the selected signal processing on the obtained input signal includes increasing the amount of data corresponding to the obtained input signal that is to be temporarily stored based on the longest delay time that is less than or equal to the allowable upper limit of the delay time.
Schreiber teaches increase the amount of data corresponding to the obtained input signal that is to be temporarily stored based on the longest delay time that is less 20151 than or equal to the allowable upper limit of the delay time (i.e., page 1 paragraph [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Yoon and LaFollette to increase the amount of data corresponding to the obtained input signal that is to be temporarily stored based on the longest delay time that is less than or equal to the allowable upper limit of the delay time as taught by Schreiber. One would be motivated to do so to allow overall delay of the processing is controlled.

4.	Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, in view of LaFollette, as applied to claims 1, 4, 11, and 14 above, and further in view of Vallespi-Gonzalez et al. (hereafter, “Vallespi-Gonzalez”), US 2019/0332875 A1.

Regarding claims 5 and 15, Yoon teaches the signal processing method according to claim 4.
The combination of teachings Yoon and LaFollette does not explicitly teach the determining the target signal is performed by a machine-learned neural network.
Vallespi-Gonzalez teaches the determining the target signal is performed by a machine-learned neural network (i.e., page 2 paragraph [0021])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Yoon and LaFollette to determine the target signal by a machine-learned neural network as taught by Vallespi-Gonzalez. One would be motivated to do so to more efficiently utilize available computational resources.

5.	Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, in view of LaFollette, as applied to claims 1, 4, 6, 14, and 11 above, and further in view of Elliott, US 6,628,276 B1.

Regarding claims 7 and 17, Yoon teaches the signal processing method according to claim 6.
 The combination of teachings Yoon and LaFollette does not explicitly teach the selected signal processing includes processing to reduce the noise.
Elliott teaches processing to reduce the noise (i.e., col. 14 lines 49-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Yoon and LaFollette to process to reduce noise as taught by Elliott. One would be motivated to do so to provide significantly improved performance (i.e., Elliott, col. 14 lines 57-65).

6.	Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, in view of LaFollette, as applied to claims 1 and 11 above, and further in view of Mathews, US 10,412,434 B1.

Regarding claims 8 and 18, Yoon teaches the signal processing method according to claim 1, the obtained input signal includes a video signal (i.e., page 1 paragraph [0010]).
The combination of teachings of Yoon and LaFollette does not explicitly teach the selected signal processing includes facial recognition processing; and the facial recognition processing includes auto framing processing to extract a face image from the video signal.
Matthews teaches facial recognition processing, and the facial recognition processing includes auto framing processing to extract a face image from the video signal (i.e., col. 9 lines 9-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Yoon and LaFollette to include facial recognition processing, and the facial recognition processing includes auto framing processing to extract a face image from the video signal as taught by Matthews because it was conventionally employed in the art for identifying the face(s) in the video.

7.	Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, in view of LaFollette, as applied to claims 1 and 11 above, and further in view of Kim Hoon Dong et al.,  (hereafter, “Kim”), KR 20060083051 A.

Regarding claims 9 and 19, Yoon teaches the signal processing method according to claim 1.
The combination of teachings of Yoon and LaFollette does not explicitly teach wherein the network delay time is obtained based on information included in a protocol used for communication with the device connected to the signal processing apparatus via the network.
Kim teaches the network delay time is obtained based on information included in a protocol used for communication with the device connected to the signal processing apparatus via the network (i.e., abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Yoon and LaFollette to obtain the network delay time based on information included in a protocol used for communication with the device connected to the signal processing apparatus via the network as taught by Kim. One would be motivated to do so to increase capacity of the entire network.

8.	Claim(s) 10  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon, in view of LaFollette, as applied to claims 1 and 11 above, and further in view of Riddle, US 7,012,900 B1.

Regarding claims 10 and 20, Yoon teaches the signal processing method according to claim 1.
The combination of teachings of Yoon and LaFollette does not explicitly teach wherein the network delay time is obtained at a start of a connection with the device connected to the signal processing apparatus via the network.
Riddle teaches the network delay time is obtained at a start of a connection with the device connected to the signal processing apparatus via the network (i.e., col.8 lines 22-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of teachings of Yoon and LaFollette to obtain the network delay time at a start of a connection with the device connected to the signal processing apparatus via the network as taught by Riddle. One would be motivated to do so to provide a more accurate network delay measurement.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983. The examiner can normally be reached Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OANH DUONG/Primary Examiner, Art Unit 2441